Worrill, J.
1. Where the defendant excepted to a judgment overruling his general demurrer to the plaintiff’s petition but failed to argue or insist upon that ground of exception before this court, the judgment of the trial court overruling such general demurrers will be affirmed. See Code (Ann.), § 6-1308, and cases cited under catchword “Abandonment.”
2. “An assignment of error on a judgment striking an answer can not be made in a bill of exceptions assigning error on a judgment overruling a general demurrer to a petition. Wright v. Morris, 50 Ga. App. 196 (3) (77 S. E. 365).” Cooledge v. Casey, 58 Ga. App. 134 (2), 137 (198 S. E. 96).

Judgment affirmed.


Sutton, C.J., and Felton, J., concur.